Name: 89/414/EEC: Council Decision of 20 June 1989 adopting a Community programme in the field of strategic analysis, forecasting and evaluation in matters of research and technology (Monitor)
 Type: Decision_ENTSCHEID
 Subject Matter: management;  research and intellectual property
 Date Published: 1989-07-13

 Avis juridique important|31989D041489/414/EEC: Council Decision of 20 June 1989 adopting a Community programme in the field of strategic analysis, forecasting and evaluation in matters of research and technology (Monitor) Official Journal L 200 , 13/07/1989 P. 0038 - 0045COUNCIL DECISION of 20 June 1989 adopting a Community programme in the field of strategic analysis, forecasting and evaluation in matters of research and technology (Monitor) (89/414/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Europan Economic Community, and in particular Article 130q (2) thereof, Having regard to the proposal from the Commission (1), In cooperation with the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Article 130k of the Treaty states that the framework programme shall be implemented through specific programmes developed within each activity; Whereas, by its Decision 87/516/Euratom, EEC (4), as amended by Decision 88/193/EEC, Euratom (5), the Council adopted a framework programme for Community activities in the field of research and technological development (1987 to 1991), providing for activities in the fields of forecasting and assessment in science and technology and in evaluation of programmes; Whereas the quality and independence of the evaluation of each research action programme should be maintained within the context of an evaluation procedure applicable to all research activities at European level; Whereas Decision 87/516/Euratom, EEC provides that a particular aim of Community research shall be to strengthen the scientific and technological basis of European industry and to encourage it to become more competitive at the international level and that Community action is justified where research contributes, inter alia, to the strengthening of the economic and social cohesion of the Community and the promotion of its overall harmonious development, while being consistent with the pursuit of scientific and technical quality; whereas it is intended that the Monitor programme should contribute to the achievement of these objectives; Whereas the growing impact of science and technology on social and economic life reinforces the role and utility of analysis of the social and economic consequences of developments in science and technology; Whereas several important initiatives have been taken in the Member States in matters of programme evaluation, forecasting and technology assessment; Whereas the Commission, in carrying out its duties regarding evaluation of R& D activities, must have the support of reliable methods, appropriate indicators and a network of experienced European specialists in order that the effectiveness of its evaluations and its capability to measure the impact of R& D activities are improved; Whereas the evaluation report of the FAST II programme has been taken into account; Whereas the Scientific and Technical Research Committee (CREST) has given its opinion. HAS ADOPTED THIS DECISION: Article 1 A Community programme in the field of strategic analysis, forecasting and evaluation in matters of research and technolgoy (Monitor), as defined in Annex I and hereinafter referred to as ´the programme', is hereby adopted for a period of four years from 27 June 1989. Article 2 The funds estimated as necessary for the Community's contribution to the execution of the programme amount to ECU 22 million, including expenditure on a staff of 25. An indicative breakdown of the estimated total amount between the various programme activities is given in Annex I. Article 3 Detailed rules for the implementation of the programme and the rate of the Community's financial participation are set out in Annex II. Article 4 1. In the third year of the programme implementation, the Commission shall undertake a review of the programme and shall report to the European Parliament and the Council on the results thereof, together, if necessary, with any proposals for modification or prolongation. 2. At the end of the programme, the Commission shall report to the European Parliament and the Council on the results achieved. 3. The reports provided for in paragraphs 1 and 2 shall be established having regard to the objectives set out in Annex III to this Decision and in conformity with Article 2 (2) of Decision 87/516/Euratom, EEC. Article 5 1. The Commission shall be responsible for the implementation of the programme. 2. The Commission shall be assisted by a committee of an advisory nature composed of the representatives of the Member States and chaired by the representative of the Commission. Article 6 1. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft, within a time limit which the chairman may lay down according to the urgency of the matter, if necessary by taking a vote. 2. The opinion shall be recorded in the minutes; in addition, each Member State shall have the right to ask to have its position recorded in the minutes. 3. The Commission shall take the utmost account of the opinion delivered by the Committee. It shall inform the Committee of the manner in which its opinion has been taken into account. Article 7 The procedure laid down in Article 6 shall apply in particular to: - the work programmes drawn up in respect of each of the component parts of the programme, - the content of calls for proposals or tenders, - the assessment of the proposed activities and the estimated amount of the Community's contribution to them, - the measures to be undertaken to evaluate the programme, - any adaptation of the internal indicative allocation of funds set out in Annex I, section I (2), - departures from the general rules governing Community participation in financing set out in Annex II, - the participation in any activity by third country organizations or enterprises as provided for in Article 8, - arrangements for the dissemination, protection and exploitation of the results of research carried out under the programme. Article 8 1. The Commission is authorized to negotiate, in accordance with Article 130n of the Treaty, agreements with international organizations, those non-Member States participating in European Cooperation in the field of Scientific and Technical Research (COST) and those European countries having concluded framework agreements in scientific and technical cooperation with the Community, with a view to associating them wholly or partly with the programme. 2. Before entering into the negotiations referred to in paragraph 1, the Commission shall consult the Council on the advisability and on the terms of reference of these negotiations and shall take full account of the Council's views. 3. Where framework agreements for scientific and technical cooperation between non-Member States and the European Communities have been concluded, organizations and enterprises established in those countries may participate in a project undertaken within the programme. Article 9 This Decision is addressed to the Member States. Done at Luxembourg, 20 June 1989. For the Council The President J. SOLANA MADARIAGA (1) OJ No C 29, 4. 2. 1989, p. 4. (2) OJ No C 69, 20. 3. 1989, p. 80, and OJ No C 158, 26. 6. 1989. (3) OJ No C 56, 6, 3, 1989, p. 10. (4) OJ No L 302, 24. 10. 1987, p. 1. (5) OJ No L 89, 6. 4. 1988, p. 35. ANNEX I COMMUNITY PROGRAMME IN THE FIELD OF STRATEGIC ANALYSIS, FORECASTING AND EVALUATION IN MATTERS OF RESEARCH AND TECHNOLOGY (MONITOR) 1. GENERAL AIMS AND ACTIVITIES 1. (a) The purpose of the programme is to be instrumental in identifying new directions and priorities for Community research and technological development policy and to help show more clearly the relationships between R& D and the other common policies. (b) The programme involves factual and strategic analysis and forecasting relating to the scientific and technological environment and its interaction with economic and social developments. 2. The programme comprises three activities. The internal indicative allocation of the funds estimated as necessary for each of these activities is as follows: (millions of ecus) - strategic and impact analysis (SAST) 3,1 - FAST forecasting 4,5 - research and studies to improve methodologies and effectiveness of evaluation of R& D activities (Spear)1,8 - still to be allocated0,7 - staff costs9,6 - administrative costs2,3 TOTAL 22,0 II. CONTENT AND WORKING METHODS Strategic and impact analysis (SAST) 3. The SAST activities consist of carrying out ´targeted' analyses in a scientific field, technology sector, or a challenging theme. The aim is to show the options available to the Commission's science and technology policy and interactions with other policies as well as the way in which the different actors concerned (industrialists, certain local public authorities, Member and non-Member States, social groups, etc.) situate themselves with regard to the options. 4. The activities consist of: (a) the preparation of reports on the prospects for development and the strengths and weaknesses of the European Community, a group of countries in the Community, particularly with respect to R& D structures, a high technology sector, a scientific field or in relation to important changes in other countries' science and technology policies, particularly those outside the Community; (b) the carrying out of technology assessments into the state of development of a technology and its future evolution, constraints to innovation, industrial and socio-economic impact within the Community (by sector, region, etc.), requirements in terms of R& D and investment financing, etc.; (c) the preparation of reports of strategic analyses (strategic dossiers) shedding light, for a given problem, on alternatives open to the European Community and proposing precise orientations for action. 5. The Commission will establish an annual calendar of priority activities which will be adopted after consultation with the committee referred to in Article 5 of the Decision. FAST forecasting 6. The FAST forecasting activities are a reoriented follow-up to previous FAST programmes: they include study of scientific and technological changes and their many interactions with economic and social changes. Their aim is to provide the Commission with global analyses and long-term projections. The projections are to be useful in relation to the Community's major objectives for the 1990s, namely the creation of a single internal market and strengthening economic and social cohesion within the Community, and in the light of worldwide economic and social developments. 7. Forecasting includes: (a) the preparation of reports ( ´forecasting dossiers') on major topics or phenomena of a global character. The choice of these topics will depend on their relevance and significance in relation to the objectives of the common RTD policy. They may extend beyond the strictly European framework; (b) the undertaking of studies of the implications and consequences of selected scientific and technical developments which present important challenges for society in the future; (c) the synthesis and critical analysis of the main forecasting studies published worldwide; (d) the preparation, every two years, of a report on the economic and social implications of technological change, particularly in Europe. 8. These activities will be defined according to a biennial work programme established by the Commission in consultation with the committee referred to in Article 5 of the Decision. 9. These activities will involve the participation of experts and working groups from outside the Commission under the responsibility and guidance of the FAST team in consultation with other Commission services concerned (including, where necessary, officials from other Directorates-General seconded to the FAST team for limited periods) and visiting scientists on secondment from the Member States or from non-member countries. In addition, the activities under 7 (a) and (b) will be organized in such a way as to ensure the broadest and most efficient possible interaction between the actors involved. To that end, the European Parliament, the Council and the Economic and Social Committee will be regularly informed of the results of these activities. 10. FAST forecasting activities are also intended to continue to stimulate the development of European forecasting efforts and expertise. To this end, it will be necessary to reinforce the FAST ´12 + 1' network (comprising the 12 national FAST units nominated by the Member States to ensure interaction between Community activities and similar work undertaken in their own countries) and to encourage the setting-up of an informal network of European experts in the field of prospection. Activities in support of the evaluation of R& D programmes (Spear) 11. Research and studies in support of evaluation of R& D activities at Community level are intended to improve the theoretical and methodological bases, as well as the methods of organization and management of Community R& D programmes within the context of, and drawing as appropriate on, the experience of national and international R& D programmes. Such research and studies will also analyse and improve the effectiveness and impact of R& D activities and define an evaluation procedure applicable to the broad range of research activities at Community level carried out under the responsibility of the Commission while preserving the quality and independence of such evaluation. 12. To this end, the Spear activities comprise: - the preparation, in conformity with the Community plan of action relating to the evaluation of Community research and development activities for the years 1987 to 1991 (;), of four to five horizontal evaluations, within the context of, and drawing as appropriate on, the experience of national or international research programmes, in order to analyse their impact and identify means to improve their effectiveness at Community level. This covers analyses of methods of support and of management of national and Community research, - research actions into methodologies of evaluation of R& D programmes in order to increase their utility and make them more credible to their users. This will be in conformity with points 5, 6 and 7 of the aforementioned plan of action. (;) OJ No C 14, 20. 1. 1987, p. 5. In particular the programme must: - improve methods for evaluations of Community R& D programmes within the context of, and drawing as appropriate on, the experience of related national R& D programmes, - stimulate research into the methodology of evaluation and its use in Member States, - develop quantitative indicators that can describe the quality and utility of research and its contribution to the Community's economic and social development, - prepare guidelines for the carrying out of Community R& D programme evaluations in the light of the European experience, - prepare guidelines for evaluating the quality of management using a set of related criteria (utilization of appropriations, allocation of contracts, meeting of deadlines, etc.). 13. The Commission will establish an annual calendar of priority activities which will be adopted after consultation with the committee referred to in Article 5 of the Decision. ANNEX II PROGRAMME IMPLEMENTATION The implementation of the programme will vary according to the specific nature of the activity involved, but will include in particular: - the involvement of research centres or research teams from the Community countries specializing in strategic and impact analyses, forecasting and evaluation of R& D programmes, especially by setting up networks, organizing workshops, seminars, etc., - the setting-up of two ´12+1' networks, one linked to FAST forecasting, the other to Spear. Their objectives will be the exchange and diffusion of information, promotion within the Community of more effective means of forecasting and of evaluation of R& D, and also the exploitation of results, - the secondment of visiting scientists from national institutions and governments to take part in the various activities, - the dissemination of the knowledge and results acquired in the context of the SAST, FAST and Spear activities in the form of publications in the field of research, ´policy notes', the organization of national ´Monitor' days and other publicizing activities. The above activities will be implemented chiefly by means of contracts for studies and services to be carried out on behalf of the Commission. The Communities' financial contribution towards the activities in question may be up to 100 % of the expenditure involved. The contracts entered into by the Commission shall regulate the rights and obligations of each party, including the methods of disseminating, protecting and exploiting the research results. As a general rule, contracts will, where appropriate, be awarded on the basis of calls for proposals or for tenders (restricted or public) published in the Official Journal of the European Communities. ANNEX III PROGRAMME OBJECTIVES AND EVALUATION CRITERIA The general objective of the programme is that its three component parts - SAST, FAST and Spear - should form as far as possible an integrated whole to achieve the purpose set out in section 1.1 of Annex I, namely that it should be instrumental in identifying new directions and priorities for Community research and technologial development policy and should help show more clearly the relationships between R& D and the other common policies. The particular objectives of the three component parts are: 1. SAST 1.1. The unit should satisfy the demands for strategic analysis expressed by the various services and committees associated to Community science and technology. A calendar of projects to be implemented should be established annually, following consultation of the committee referred to in Article 5 of the Decision. 1.2. Each SAST project, once selected, should be conducted in such a way as to ensure access and commitment to the exercise, from the definition of the project to the diffusion of its results through the various implementation phases, by all those directly concerned. 1.3. Each project intended to produce a strategic dossier should be supervised by a steering group with the requisite authority, legitimacy and expertise, involving customer(s)' representative(s), SAST personnel and external expert(s). 1.4. The strategic dossiers should demonstrate the need, and give precise recommendations, for action and, where appropriate, the conditions under which it could best be pursued. The dossiers should represent a broad consensus among their steering groups. 2. FAST 2.1. The FAST activity should elaborate and implement the two-yearly working programmes to the satisfaction of the FAST interservice group of Directors-General of the Commission, and the national units of the FAST 12+1 network. 2.2. The FAST activity should have produced two two-yearly reports on the economic and social consequences of scientific and technological change mainly in Europe to the satisfaction of the Commission, the European Parliament, the Council of Ministers and the Economic and Social Committee. 2.3. The global prospective studies, the FAST technological assessment exercises and the analytical synthesis should be of such a relevance and quality that they have been significantly useful for the Commission orientation not only of Community RTD choices and options but also of other relevant Community policies. 2.4. The prospective activities of FAST should have stimulated the development of European prospective efforts and expertise. Furthermore, the 12+1 network should have been reinforced to the satisfaction of both Member States and the Commission. 2.5. An informal network of prospectivists should have been set up. The activities of other FAST networks (such as Eureta or the ROME network which has to be established) should have been supported. 3. SPEAR 3.1. The Spear activity should lead to the production by the Commission of evaluation guidelines that include criteria to guarantee the relevance, rigour and independence of the evaluations of Community RTD programmes. These guidelines should be prepared no later than June 1993. 3.2. Approximately one horizontal evaluation per year should be performed, and these evaluations should identify potentially significant improvements in the Commission's support mechanisms for R& D. 3.3. As a result of the activities of Spear, the Commission's evaluators should be provided with improved tools for the analysis of the management and impact of R& D programmes. 3.4. Suitable quantitative indicators should be developed in order to provide a valuable contribution to evaluations. 3.5. The activities related to the Spear network should provide a useful support to the evaluation activities of its members and in particular improve the means of evaluating Community programmes. The programme shall also be evaluated in the light of all the selection criteria set out in Annex III to Decision 87/516/Euratom, EEC which includes that of contributing to the strengthening of the economic and social cohesion of the Community, while being consistent with the pursuit of scientific and technical quality.